           Case 1:20-cv-00298-LY Document 64 Filed 09/09/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS

Jerome Corsi, et al

                         Plaintiffs

                v.
                                                     Case Number:    1:20-cv-298-LY
Infowars, LLC et al

                        Defendants.


                      CONSENT MOTION FOR EXTENSION OF TIME

        Plaintiff DR. JEROME CORSI (“Dr. Corsi”) hereby move for an extension of time, until

and including September 30, 2020 to file responses to Defendants’ motions pertaining to the

Amended Complaint filed July 29, 2020. The requested extension would pertain to docket

numbers 55-59.

        The undersigned counsel for Dr. Corsi, Sanjay Biswas, Esq., has a very heavy litigation

schedule during this time and therefore requires this extension of time to ensure that his client’s

interests are best protected. With regard to the unnecessary response filed by Mr. Randazza, ECF

No. 63, there is no prohibition on counsel collaborating as co-Plaintiffs. Ms. Biswas represents

Dr. Corsi not Larry Klayman, who is pro se. Contrary to Mr. Randazza’s assertions, the motion

for extension of time, ECF No. 61, and proposed order, ECF No. 62, clearly states that it pertains

only to Larry Klayman, and not Dr. Corsi. Mr. Randazza’s filing is therefore provocative and

filed for tactical reasons.

        Counsel for Defendants apparently consented to the requested extension of time, as

Plaintiff Corsi did reciprocally when Defendants requested one, which was granted.



Dated: September 9, 2020                                     Respectfully Submitted,


                                                 1
           Case 1:20-cv-00298-LY Document 64 Filed 09/09/20 Page 2 of 2




                                                                /s/Sanjay Biswas
                                                                SANJAY BISWAS, Esq.
                                                                #24061235—Texas
                                                                #24966--Louisiana
                                                                11720 Duxbury Dr.
                                                                Frisco, Texas 75035
                                                                Telephone: (972)-866-5879
                                                                Email:sanjaybiswas41@gmail.com
                                                                Fax: 1-800-506-6804

                                                                Counsel for Dr. Jerome Corsi


                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of September, 2020, a true copy of the foregoing was

filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                        /s/ Sanjay Biswas




                                                   2
